STATE OF VERMONT

                                 ENVIRONMENTAL COURT



                                                    }
In re: Town Meadow, LLC,                            }
        and Yandow‐Dousevicz  Final Plan            }      Docket No. 110‐5‐06 Vtec
        (Appeal of Post)                            }
                                                    }

              Decision and Order on Motion to Dismiss for Lack of Party Status

          Appellant Mary E. Post appealed from a decision of the Planning Commission of the

Town of Essex granting final plan approval to Appellee‐Applicants Yandow‐Dousevicz

and  Town  Meadow LLC’s proposed 48‐unit “congregate  housing facility”  located  at  9

Center  Road  in  the  Town’s  Mixed  Use  Commercial  zoning  district.    Appellant  has

appeared  and  represents  herself;  Appellee‐Applicants  are  represented  by  William  L.

Gagnon, Esq.; and the Town of Essex is represented by William F. Ellis, Esq.  The Town

joined  in  Appellee‐Applicants’  motion  to  dismiss  but  did  not  file  any  separate

memorandum.   

          Appellee‐Applicants moved to dismiss the appeal on the ground that Appellant

lacks standing under 24 V.S.A. §§4471 and 4465; the Court held an evidentiary hearing as

to Appellant’s standing, followed by the submission of memoranda of law.



          This Court must adhere strictly to the statutory standing requirements.  In re Gulli,

174 Vt. 580, 582 (unnumbered footnote) (2002) (mem.).  That is, we are prohibited from

judicially expanding the class of persons entitled to appeal from municipal decisions, as

provided in the state zoning statute.  Garzo v. Stowe Board of Adjustment, 144 Vt. 298, 302

(1984).


                                                1
       Under the current state zoning statute, an appeal to this Court may be brought by

an “interested person who has participated” in the regulatory proceeding that resulted in

the decision from which the appeal is taken.  24 V.S.A. §4471.  Participation is defined in

that section; the parties do not dispute that Ms. Post participated adequately to meet the

participation requirements of §4471.  However, as discussed below, she does not qualify

as an “interested person” under either of the applicable definitions in 24 V.S.A. §4465(b):

subsection 4465(b)(3) or (b)(4).  

       Section  4465(b)(3)  is  applicable  to  individual  appellants,  and  sets  a  different

standard than that applicable to a group of ten or more citizens allowed to bring an appeal

under §4465(b)(4).  As Ms. Post is the only appellant in this matter, we must determine

whether she  qualifies as an interested person under the section for individual appellants:

§4465(b)(3).1  Ms. Post fails to qualify under this section because she has not shown that her

property is in the “immediate neighborhood” of the proposed project, and because she also

has  not  demonstrated  a  “physical  or  environmental  impact”  on  her  interest  under  the

criteria applicable to the final plan approval for this 48‐unit congregate housing project.

       Ms. Post’s property is located at 1 Cindy Lane; the proposed project will be located

at 16 Carmichael Street,2 off Essex Way near Route 15.  The route from the property to Ms.

Post’s  house  is  2.13  miles  by  road  over  Essex  Way  to  Center  Road  (Route  15)  a  major

arterial highway, through Essex Center onto the Jericho Road (continuation of Route 15),



       1
          A person owning or occupying property in the immediate neighborhood of a
property  that  is  the  subject  of  any  decision  or  act  taken  under  this  chapter;  who  can
demonstrate a physical or environmental impact on the personʹs interest under the criteria
reviewed, and who alleges that the decision or act, if confirmed, will not be in accord with
the policies, purposes, or terms of the plan or bylaw of that municipality.
       2
        The project originally had a street address on Center Road but was assigned a
Carmichael Street address in connection with these proceedings.

                                                 2
onto Sand Hill Road, to Tanglewood Drive and Cindy Lane.  The project property is nine‐

tenths of a mile from Ms. Post’s property ‘as the crow flies;’ located across what appears

from the topographical maps and aerial photographs in evidence to be a wide forested area

surrounding a steep ravine down to and back up from a stream or stream bed.  Ms. Post’s

property  is  located  at  approximately  the  same  elevation  as  the  project  property.    The

proposed  project  will  not  be  visible,  audible  or  otherwise  perceptible  from  Ms.  Post’s

property.

       The  determination  of  whether  an  appellant’s  property  is  in  the  “immediate

neighborhood” of a project does not depend on distance alone.  The Court must  consider

“the  physical  environment  surrounding  the  project  property  and  its  nexus”  to  the

particular appellant and her property.  See, e.g., In re: Boswick Road Two‐Lot Subdivision

(Appeal of Senesac), Docket No. 211‐10‐05 Vtec (Vt. Envtl Ct., Feb. 24, 2006); In re: Appeals

of National Realty & Development Corp., Docket Nos. 22‐2‐03 Vtec, 61‐4‐03 Vtec, 68‐5‐03

Vtec, and 114‐7‐03 Vtec (Vt. Envtl. Ct., July 25, 2003); In re: Appeal of Brodhead, Docket No.

E95‐057 (Vt. Envtl. Ct., Aug. 3, 1995).

       While  there  will  be  some  use  of  Route  15  associated  with  the  traffic  from  the

proposed project, as the project is planned to have eighty‐nine parking spaces, there was

no evidence that the traffic generated by the project will even have any noticeable effect on

the already‐heavily‐used Route 15, and no evidence at all that it will have any effect on Ms

Post’s more remote residential neighborhood. Rather, the potential for adding some slower

elderly drivers on Route 15, which is the potential effect on traffic discussed by Ms. Post,

even if it was to occur, would be an effect experienced by every driver on Route 15, and not

specifically or primarily by Ms. Post.  Such an effect, even if supported by evidence, would

be  insufficient  to  demonstrate  the  type  of  individualized  “physical  or  environmental

impact” on her interest that 24 V.S.A. §4465(b)(3) requires.  See, e.g.,  In re: Appeals of Gulli

and Dunnett, Docket Nos. 135‐6‐00 Vtec; 185‐8‐00 Vtec; 4‐1‐01 Vtec; and 5‐1‐01 Vtec,  slip

                                                3
op.  at  3‐4  (Vt.  Envtl.  Ct.,  March  22,  2001)  (interpreting  former  statute  and  dismissing

appellants because “they have not shown that they will be affected by the project other

than generally as citizens.”)  As Ms. Post does not qualify as an interested person under

§4464(b)(3), Appellee‐Applicants’ motion to dismiss her as an appellant, and therefore to

dismiss the appeal, must be granted.

        Ms. Post also argues that she should be granted standing as she is making a sincere

effort to represent the interests of Essex citizens in general in the protection of a publicly‐

shared  resource:  the  “panoramic  view  from  Route  15”  that  she  argues  is  specifically

protected by the zoning and subdivision regulations, the Town Plan and the Town Center

Master Plan.  She argues that “the obstruction of the scenic vista has an environmental

impact on the appellant as a member of the public.”  She submitted photographs on this

point  as  attachments  to  her  post‐hearing  memorandum,  rather  than  as  exhibits  at  the

hearing.3    Unfortunately  for  this  argument,  the  statute  is  designed  so  that  this  type  of

publicly‐shared interest cannot be asserted by a single individual appellant whose own

interest is not affected by the project, other than generally as any other resident of the

Town.

        Rather, standing under §4465(b)(4) may only be asserted by a group of at least ten

people who either vote in or own property in the municipality.  It also requires that the

group had already asserted its interest by a petition to the municipal panel making the

decision (in this case, the Planning Commission), claiming that approval of the application

would not be in accord with the policies, purposes, or terms of the plan or bylaw.  As Ms.



        3
             A  court  cannot  consider  evidence  attempted  to  be  submitted  after  a  hearing,
because the witnesses cannot be cross‐examined about it.  However, in the present case the
court examined this additional evidence and concluded that it would not have affected the
result,  as  it  did  not  demonstrate  a  “physical  or  environmental  impact”  on  Ms.  Post’s
interest as distinct from that of other town residents in general.  24 V.S.A. §4465(b)(3). 

                                                  4
Post is the only appellant, and, in any event, no group of at least ten people petitioned the

Planning Commission under §4465(b)(4), she cannot assert that interest at this stage in the

proceeding.

    

       Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED that

Appellee‐Applicants’ Motion to Dismiss Appellant as a Party, and hence to dismiss the

appeal, is GRANTED, concluding this appeal.4




       Done at Berlin, Vermont, this 25th day of September, 2006.




                               _________________________________________________
                                     Merideth Wright 
                                     Environmental Judge




       4
            If  it  would  be  valuable  for  the  parties  to  engage  in  a  facilitated  community
discussion about this project or about a master plan for this property or for this section of
Town, as discussed generally in a pretrial conference in this matter, they remain free to do
so outside of the framework of this litigation.

                                                 5